Citation Nr: 0110448	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for radiculitis of the 10th and 11th thoracic nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  June 1945 to March 
1947.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in November 1998.  That decision denied the 
veteran's claims of entitlement to an increased rating for 
radiculitis of the 10th and 11th thoracic nerves.  The denial 
of an increased rating was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

REMAND

In February 2001 the veteran submitted additional evidence 
relevant to his claim for an increased rating for radiculitis 
of the 10th and 11th thoracic nerves.  In particular, he 
submitted a statement from his treating VA physician that 
stated there is a good chance that his current polyneuropathy 
and progressive deterioration is related to the condition 
that first manifested as an inflammation of the long thoracic 
nerve.  She asserted that he should be considered 100 percent 
disabled as a result.

In light of the foregoing, the matter must  be remanded 
pursuant to 38 C.F.R. § 20.1304(c) (2000).  That regulatory 
provision provides that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b) (2000), must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral. Id.

Additionally, this evidence requires further development to 
determine what etiological connection may exist between what 
has long been diagnosed as radiculitis of the 10th and 11th 
thoracic nerves and the veteran's current polyneuropathy and 
progressive deterioration.  Such an etiological connection 
has not been noted in the medical record by any other 
treating or examining physician.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his either 
the radiculitis of the 10th and 11th 
thoracic nerves or the veteran's current 
polyneuropathy and progressive 
deterioration.  All record of VA 
treatment and examination must be 
attached to the veteran's claims folder.  
After securing any necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
neurology examination conducted by a 
board of two neurologists to determine 
the nature and etiology of the 
radiculitis of the 10th and 11th thoracic 
nerves and the veteran's current 
polyneuropathy and progressive 
deterioration.  The claims folder should 
be made available to the examiner for 
review before the examination.  

The examiners should address the 
longstanding diagnosis of the 
veteran's radiculitis of the 10th 
and 11th thoracic nerves and its 
possible etiological relationship to 
the veteran's current polyneuropathy 
and progressive deterioration.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

